DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, Species A in the reply filed on 10/17/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the Examiner.  This is not found persuasive because:
Examination burden is not limited only to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc. The burden of which multiplies as a function of the number of patentably distinct species under examination.
 The mutually exclusive features require time and resources far in excess of that available for the processing of a single application. Note that a proper search in accordance with principles of compact prosecution includes not only the claimed features but also those features that could reasonably be expected to be amended into the claims later in prosecution (e.g., the features shown in the figures or described in the written description). Accordingly, the numerous species cannot be examined in a single application without express admission that the species are "obvious variants" of one another.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
	This Office Action is in response to the application filed on 11/26/2020. Claims 1-18 are presently pending and are presented for examination.
Claims 11 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention and Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) submitted on 11/26/2020, 07/12/2021 and 06/29/2022 were filed and are in compliance with the provisions of 37 CFR 1.97. Accordingly, the Information Disclosure Statement is being considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 124a and 126a.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5-6, 15 and 17 are objected to because of the following informalities:
Claim 5 lines 2 and 3 read “difference in height”, --a difference in height-- is suggested.
Claim 6 line 2 reads “passing the guide”, --passing through the guide-- is suggested.
Claim 15 line 3 reads “with turn”, --with a turn-- is suggested.
Claim 17 line 5 reads “the workpiece”, --a workpiece-- is suggested.
Claim 17 line 7 reads “the working”, --a working-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-10, 14-15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillou (FR 2847505 A1).
Regarding claim 1, Guillou discloses a robot system (see Fig. 1) comprising: a robot (8) configured to perform work on a workpiece positioned in a working region (see Fig. 2, region of 14, 15, 16); and a conveying device (10) configured to convey the workpiece to the working region and comprising: a turning part (see annotated Fig. 1 below, turning part A) configured to rotate about a center axis (see Fig. 1, Z-Z); a guide (see annotated Fig. 1 below, guide B) supporting the turning part rotatably about the center axis and having a hollow in the guide extending along the center axis (see Fig. 1); a workpiece holder (14, 15, 16) configured to hold the workpiece and provided at the turning part to move together with the turning part along a circular orbit around the center axis passing the working region (see attached English translation, wherein a system 10 provides angular pivoting of the angular displacement of the three arms 1, 2, 3 according to a given angular path); a first device (see Fig. 2, 5) provided at the turning part; and a linear object (12) passing through the hollow in the guide and connecting the first device and a second device (see annotated Fig. 1 below, second device C) provided around the guide (see Fig. 1).  
Regarding claim 2, Guillou discloses the guide (see annotated Fig. 1 below, guide B) has an upper end provided with an opening (see annotated Fig. 1 below, opening D), the conveying device (10) includes a support (see annotated Fig. 1 below, support E) which supports the robot and which is provided on the upper end of the guide to have a passage in the opening (see annotated Fig. 1 below, passage in opening D), and the linear object passes through the passage and is connected to the first device (see Fig. 1).  
Regarding claim 3, Guillou discloses the support (see annotated Fig. 1 below, support E) has a bulge protruding from an outer periphery of the guide (see Fig. 1, bottom of 3), and the conveying device (10) further includes a reinforcement (see annotated Fig. 1 below, support between the bottom of 3 and guide B) connecting a lower surface of the bulge and an outer peripheral surface of the guide at a position above the turning part (see annotated Fig. 1 below; note: a reorientation of the robot system would result in the reinforcement being above the turning part, i.e., the robot system mounted on a ceiling).  
Regarding claim 4, Guillou discloses the passage (see annotated Fig. 1, passage in opening D) is positioned above the turning part (see annotated Fig. 1 below; note: a reorientation of the robot system would result in the reinforcement being above the turning part, i.e., the robot system mounted on a ceiling).  
Regarding claim 5, Guillou discloses difference in height between the passage (see annotated Fig. 1 below, passage in opening D) and an upper surface of the turning part (see annotated Fig. 1 below, upper surface of turning part A) is larger than difference in height between a lower surface of the support (see annotated Fig. 1 below, support E) and the passage (see annotated Fig. 1 below, passage in opening D).
Regarding claim 9, Guillou discloses the support (see annotated Fig. 1 below, support E) is positioned such that the opening (see annotated Fig. 1 below, opening D) is provided between the support and the working region (see Fig. 2, region of 14, 15, 16), and the bulge (see Fig. 1, bottom of 3) protrudes away from the working region (see Fig. 1 and 2).
Regarding claim 10, Guillou discloses the opening (see annotated Fig. 1 below, opening D) has a portion which is uncovered by the support (see annotated Fig. 1 below, support E) and which includes the center axis (see Fig. 1, Z-Z).
Regarding claim 14, Guillou discloses the conveying device (see Fig. 1, 10) includes a cover (cover surrounding 10) which is provided on the turning part (see annotated Fig. 1 below, turning part A) and which surrounds the guide (see annotated Fig. 1 below, guide B) to provide a wiring space between the cover and an outer peripheral surface of the guide (see annotated Fig. 1 below), and the linear object (12) passes through an interior of the guide and the wiring space and is connected to the first device (5).
Regarding claim 15, Guillou discloses the cover (see Fig. 1, cover surrounding 10) surrounds the guide (see annotated Fig. 1 below, guide B) to provide the wiring space entirely in a shift range of the linear object (12) moving at least along with turn of the turning part (see annotated Fig. 1 below, turning part A).
Regarding claim 17, Guillou discloses a conveying device (see Fig. 1, 10) comprising: a turning part (see annotated Fig. 1 below, turning part A) configured to rotate about a center axis (see Fig. 1, Z-Z); a guide (see annotated Fig. 1 below, guide B) supporting the turning part rotatably about the center axis and having a hollow in the guide extending along the center axis (see Fig. 1); a workpiece holder (1, 2) configured to hold the workpiece and provided at the turning part to move together with the turning part along a circular orbit around the center axis passing the working region (see attached English translation, wherein a system 10 provides angular pivoting of the angular displacement of the three arms 1, 2, 3 according to a given angular path); a first device (see Fig. 2, 5) provided at the turning part; and a linear object (12) passing through the hollow in the guide and connecting the first device and a second device (see annotated Fig. 1 below, second device C) provided around the guide (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guillou (FR 2847505 A1) in view of Iwayama (US 20140137685 A1).
Regarding claim 6, Guillou discloses a robot linear object (see Fig. 1, 12) passing the guide (see annotated Fig. 1 below, guide B) and connected to the robot (8). Guillou fails to disclose the robot linear object connects the robot and a robot controller provided around the guide. However, Iwayama teaches the robot linear object (see Fig. 9, 52) connects the robot (10) and a robot controller (54). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Guillou with a robot controller connected to the robot by the robot linear object, as taught by Iwayama, to control the multi-joint robot (see paragraph [0009]); more specifically to automatically control the multiple joints of the robot to accurately position the end effector in the appropriate position to perform work). The combination would necessarily result in the following limitations: the robot controller (Iwayama, 54) provided around the guide (Guillou, annotated Fig. 1 below, guide B).
Regarding claim 7, Guillou discloses the conveying device (10) includes a separator (see annotated Fig. 1 below, separator F) partitioning an interior of the guide into a first area through which the linear object passes and a second area through which the robot linear object passes (see annotated Fig. 1 below, wherein separator F partitions guide B into two portions which the linear object (12) and the robot linear object (12) passes).
Regarding claim 8, Guillou discloses the guide (see annotated Fig. 1 below, guide B) has a second opening (see annotated Fig. 1 below, second opening opposite of opening D about separator F) via which a space around the guide is in communication with the second area, and the robot linear object passes through the second opening and is connected to the robot (see annotated Fig. 1 below).
Regarding claim 12, Guillou fails to disclose the conveying device further comprises a relay connector provided on the turning part, and a second linear object connecting the first device and the relay connector, wherein the linear object is connected to the second linear object via the relay connector. However, Iwayama teaches a relay connector (see Fig. 9, 82) positioned between the motor and the robot controller (see paragraph [0013]). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Guillou with a relay connector, as taught by Iwayama, to allow the motor cable to be detachably connected in case of damage (see paragraph [0013] and [0052]). The combination would necessarily result in the following limitations: the conveying device (Guillou, (10) further comprises a relay connector (Iwayama, 82) provided on the turning part (Iwayama, paragraph [0013], anywhere between the motor and the motor controller), and a second linear object (Iwayama, left portion of 52 after 82) connecting the first device (Guillou, 5) and the relay connector (Iwayama, 82), wherein the linear object (Guillou, 12) is connected to the second linear object (Iwayama, left portion of 52 after 82) via the relay connector (Iwayama, 82).
Regarding claim 13, Guillou fails to disclose the conveying device further includes a second relay connector provided around the guide and connected to the second device via a third linear object, and the linear object is connected to the third linear object via the second relay connector. However, Iwayama teaches a relay connector (see Fig. 9, 82) positioned between the motor and the robot controller (see paragraph [0013]). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Guillou with a relay connector, as taught by Iwayama, to allow the motor cable to be detachably connected in case of damage (see paragraph [0013] and [0052]). The combination would necessarily result in the following limitations: the conveying device (Guillou, (10) further includes a second relay connector (Iwayama, 82) provided around the guide (Iwayama, paragraph [0013], anywhere between the motor and the motor controller) and connected to the second device (Guillou, see annotated Fig. 1 below, second device C) via a third linear object (Iwayama, left portion of 52 after 82), and the linear object (Guillou, 12) is connected to the third linear object (Iwayama, left portion of 52 after 82) via the second relay connector (Iwayama, 82).
Regarding claim 16, Guillou discloses the first device (see Fig. 2, 5) comprises a motor (see attached machine translation, wherein first member 15 adapted to be rotatably driven about an axis XX by a motor (not shown)) configured to change a posture of the workpiece holder (14, 15, 16) relatively to the turning part (see annotated Fig. 1 below, turning part A), and the linear object includes a power supply cable (see attached English translation, wherein electrical wire 12). Guillou fails to disclose the second device comprises a controller configured to control the motor, and the linear object includes a power supply cable from the controller to the motor. However, Guillou teaches the second device comprises a controller (see Fig. 9, 54) configured to control the motor (26, 28, 30, 32, 34, 36), and the linear object (52) includes a power supply cable from the controller to the motor (see paragraph [0039], wherein a cable bundle 52 or separate cables, and are connected to a robot controller 54… the motor-drive cables are constituted as cable bundle 52). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Guillou with a controller being connected to the motor with a power supply cable, as taught by Iwayama, to control the multi-joint robot (see paragraph [0009]); more specifically to automatically and accurately position the workpiece holder so that work can be performed.


    PNG
    media_image1.png
    743
    653
    media_image1.png
    Greyscale

1 - FR 2847505 A1 Fig. 1 Annotated

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH BROWN/             Primary Examiner, Art Unit 3658